PER CURIAM.
In this juvenile delinquency appeal, we accept the state’s candid confession of error to the effect that our decision in Johnson v. State, 1 So.3d 1164 (Fla. 1st DCA 2009), requires reversal of appellant’s adjudication of delinquency for the offense of sexual battery by digital penetration in violation of section 794.011(2)(b), Florida Statutes (2007) (Count 3 of the petition). Accordingly, we reverse the adjudication of delinquency as to Count 3 only, and remand with directions that the trial court dismiss that count.
REVERSED and REMANDED, with directions.
WEBSTER, LEWIS, and ROBERTS, JJ., concur.